Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
1.	All outstanding objections and rejections mailed in the Office action of January 26, 2021 are withdrawn in light of Applicant’s response filed May 25, 2021 and upon further consideration by the examiner.
Election/Restriction
2.	Upon further consideration, the restriction requirement mailed in the Office action of September 21, 2020 is withdrawn.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
EXAMINER’S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as 
Authorization for this examiner's amendment was given in an interview with Mr. Daniel Morath on May 26, 2021.
	In claims:
Claim 1. (amended) A non-naturally occurring plant mutant CESA1 protein selected from the group consisting of: 
(a1) the mutant CESA1 protein having mutation of valine residue to methionine residue at the amino acid sequence position 297 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: NP_194967 which corresponds to the amino acid sequence position 27 of SEQ ID NO: 3, 
(a2) the mutant CESA1 protein having mutation of valine residue to methionine residue at the amino acid sequence position 301 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_003522623 which corresponds to the amino acid sequence position 27 of SEQ ID NO: 3,
(a3) the mutant CESA1 protein having mutation of valine residue to methionine residue at the amino acid sequence position 285 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_004291468.1 which corresponds to the amino acid sequence position 27 of SEQ ID NO: 3, 
(a4) the mutant CESA1 protein having mutation of valine residue to methionine residue at the amino acid sequence position 441 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_002282575.2 which corresponds to the amino acid sequence position 27 of SEQ ID NO: 3, 
(a5) the mutant CESA1 protein having mutation of valine residue to methionine residue at the amino acid sequence position 301 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_004245031 which corresponds to the amino acid sequence position 27 of SEQ ID NO: 3,
(a6) the mutant CESA1 protein having mutation of valine residue to methionine residue at the amino acid sequence position 293 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: NP_001104954 which corresponds to the amino acid sequence position 27 of SEQ ID NO: 3,
(a7) the mutant CESA1 protein having mutation of valine residue to methionine residue at the amino acid sequence position 294 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: NP_001054788.1 which corresponds to the amino acid sequence position 27 of SEQ ID NO: 3,
(a8) the mutant CESA1 protein having mutation of leucine residue to phenylalanine residue at the amino acid sequence position 872 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: NP_194967 which corresponds to the amino acid sequence position 62 of SEQ ID NO: 3, 
(a9) the mutant CESA1 protein having mutation of leucine residue to phenylalanine residue at the amino acid sequence position 876 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_003522623 which corresponds to the amino acid sequence position 62 of SEQ ID NO: 3,
 	(a10) the mutant CESA1 protein having mutation of leucine residue to phenylalanine residue at the amino acid sequence position 860 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_004291468.1 which corresponds to the amino acid sequence position 62 of SEQ ID NO: 3, 
(a11) the mutant CESA1 protein having mutation of leucine residue to phenylalanine residue at the amino acid sequence position 1016 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_002282575.2 which corresponds to the amino acid sequence position 62 of SEQ ID NO: 3, 
(a12) the mutant CESA1 protein having mutation of leucine residue to phenylalanine residue at the amino acid sequence position 877 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_004245031 which corresponds to the amino acid sequence position 62 of SEQ ID NO: 3; 
(a13) the mutant CESA1 protein having mutation of leucine residue to phenylalanine residue at the amino acid sequence position 866 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: NP_001104954 which corresponds to the amino acid sequence position 62 of SEQ ID NO: 3,
(a14) the mutant CESA1 protein having mutation of leucine residue to phenylalanine residue at the amino acid sequence position 867 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: NP_001054788.1 which corresponds to the amino acid sequence position 62 of SEQ ID NO: 3,
(a15) the mutant CESA1 protein having mutation of serine residue to asparagine residue at the amino acid sequence position 892 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: NP_194967 which corresponds to the amino acid sequence position 82 of SEQ ID NO: 3, 
(a16) the mutant CESA1 protein having mutation of serine residue to asparagine residue at the amino acid sequence position 896 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_003522623 which corresponds to the amino acid sequence position 82 of SEQ ID NO: 3,
 	(a17) the mutant CESA1 protein having mutation of serine residue to asparagine residue at the amino acid sequence position 880 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_004291468.1 which corresponds to the amino acid sequence position 82 of SEQ ID NO: 3, 
(a18) the mutant CESA1 protein having mutation of serine residue to asparagine residue at the amino acid sequence position 1036 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_002282575.2 which corresponds to the amino acid sequence position 82 of SEQ ID NO: 3,
 (a19) the mutant CESA1 protein having mutation of alanine residue to valine residue at the amino acid sequence position 1018 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: NP_194967 which corresponds to the amino acid sequence position 208 of SEQ ID NO: 3, 
(a20) the mutant CESA1 protein having mutation of alanine residue to valine residue at the amino acid sequence position 1022 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_003522623 which corresponds to the amino acid sequence position 208 of SEQ ID NO: 3,
 (a21) the mutant CESA1 protein having mutation of alanine residue to valine residue at the amino acid sequence position 1006 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_004291468.1 which corresponds to the amino acid sequence position 208 of SEQ ID NO: 3, 
(a22) the mutant CESA1 protein having mutation of alanine residue to valine residue at the amino acid sequence position 1162 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_002282575.2 which corresponds to the amino acid sequence position 208 of SEQ ID NO: 3, 
(a23) the mutant CESA1 protein having mutation of alanine residue to valine residue at the amino acid sequence position 1023 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_004245031 which corresponds to the amino acid sequence position 208 of SEQ ID NO: 3, 
 (a24) the mutant CESA1 protein having mutation of alanine residue to threonine residue at the amino acid sequence position 1023 of the wild-type CESA1 plant protein as set forth in GenBank sequence database sequence accession number: NP_194967 which corresponds to the amino acid sequence position 213 of SEQ ID NO: 3, 
(a25) the mutant CESA1 protein having mutation of alanine residue to threonine residue at the amino acid sequence position 1027 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_003522623 which corresponds to the amino acid sequence position 213 of SEQ ID NO: 3, and
 (a26) the mutant CESA1 protein having mutation of alanine residue to threonine residue at the amino acid sequence position 1011 of the wild-type CESA1 plant protein as set forth in GenBank database sequence accession number: XP_004291468.1 which corresponds to the amino acid sequence position 213 of SEQ ID NO: 3; 
and wherein a transgenic plant overexpressing said non-naturally occurring plant mutant CESA1 protein exhibits tolerance to C17 herbicide, and sensitivity to flupoxam, isoxaben and indaziflam herbicides as compared to a control or wild-type plant of the same plant species lacking expression of said non-naturally occurring plant mutant CESA1 protein, and grown under identical growth conditions . 
Claim 2. (amended) A gene comprising the following elements:
a plant expressible promoterwhich is operably linked to a nucleic acid encoding the non-naturally occurring plant mutant CESA1 protein of claim 1, and wherein said promoter is heterologous to said nucleic acid; and
a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant.
Claim 3. (amended) A transgenic plant transformed with the gene of claim 2.
Claim 6. (amended) A method of treating a plant, the method comprising:
treating the plant with a compound having following structure:


    PNG
    media_image1.png
    733
    840
    media_image1.png
    Greyscale


wherein R1 is a halogen, R2 is H or a halogen and R3 is H or -N (CH3)2; is transformed with a DNA construct comprising the gene of claim 2, and wherein said non-naturally occurring plant mutant CESA1 protein is overexpressed in said transformed plant.
Claim 7 (amended).  The method according to claim 6, wherein the compound is an inhibitor of cellulose synthesis.
Claim 8 (amended). The method according to claim 6, wherein R1 is Cl, R2 is H and R3 is H.
	Claim 9 is cancelled.

Conclusions
4.	Claims 1-3, 6, 7 and 8 are allowed.

/VINOD KUMAR/Primary Examiner, Art Unit 1663